Citation Nr: 1826196	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent prior to August 1, 2009, in excess of 10 percent from August 1, 2009, to October 20, 2014, and in excess of 20 percent thereafter for lumbar strain with intervertebral disc syndrome (IVDS) of the lumbar spine, status post partial lumbar discectomy and lumbar microdiscectomy (excluding several periods of temporary total ratings for convalescence).

2.  Propriety of the assignment of a noncompensable rating for a surgical scar of the lumbar spine, as of September 9, 2009, and in excess of 10 percent as of August 4, 2017.  

3.  Propriety of the assignment of a noncompensable rating for a superficial, non-linear scar of the lumbar spine, as of August 4, 2017.   


REPRESENTATION

Veteran represented by:	Kenneth Kabb, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2016, and January 2018 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in November 2015, he testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the file.  In February 2016, the Board remanded the case for further development. 

While on remand, in a March 2016 rating decision, entitlement to a temporary total disability rating for convalescent purposes following June 11, 2009, surgery for the lumbar spine was granted.  As such is a full grant of the benefit sought on appeal with respect to such issue, it is no longer before the Board.

Additionally, in March 2016 and January 2018 rating decisions, the Agency of Original Jurisdiction (AOJ) granted a separate 20 percent rating for left lower extremity (LLE) radiculopathy, effective October 20, 2014; a noncompensable rating as of September 9, 2009, and a 10 percent rating as of August 4, 2017, for a lumbar spine surgical scar; and a noncompensable rating for a superficial, non-linear scar, effective August 4, 2017.

Thereafter, the Veteran perfected an appeal as to the issue of entitlement to an effective date prior to October 20, 2014, for the award of the separate rating for his left lower extremity radiculopathy.  However, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.
 
While the Veteran has not entered a notice of disagreement as to the propriety of the assigned ratings or effective dates for his scar, as these ratings are part and parcel of his claims for higher initial ratings for his back disability, and have been awarded during the appeal period, the Board has jurisdiction over such issues and has included them on the title page.

Furthermore, following the Board's grant of service connection for IVDS of the lumbar spine in the February 2016 decision, the AOJ recharacterized the Veteran's service-connected back disability as lumbar strain with IVDS of the lumbar spine, and the Board has likewise done so on the title page of this decision.

The Board observes that, following the issuance of the January 2018 supplemental statement of the case, additional evidence consisting of private treatment records and a private medical opinion pertaining to LLE radiculopathy were associated with the file in January 2018 and February 2018, respectively.  However, as such are duplicative of those previously considered or pertaining to an issue not on appeal, they are irrelevant to the instant appeal and there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  38 C.F.R. § 20.1304 (c) (2017).


FINDINGS OF FACT

1.  For the appeal period prior to August 1, 2009, the Veteran's lumbar strain with IVDS of the lumbar spine was manifested by incapacitating episodes having a total duration of at least 6 weeks during a 12 month period, without unfavorable ankylosis of the entire spine or associated objective neurological abnormalities, exclusive of consideration of LLE radiculopathy.

2.  From August 1, 2009, to November 9, 2010, the Veteran's lumbar strain with IVDS of the lumbar spine was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes due to IVDS, or associated objective neurological abnormalities, exclusive of consideration of LLE radiculopathy.

3.  Since November 9, 2010, the Veteran's lumbar strain with IVDS of the lumbar spine was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, incapacitating episodes due to IVDS, or associated objective neurological abnormalities, exclusive of consideration of LLE radiculopathy.

4.  Prior to July 28, 2017, the Veteran's surgical scar of the lumbar spine was not shown to be unstable or painful, of a size warranting a compensable rating, or results in functional impairment.

5.  As of July 28, 2017, the Veteran's surgical scar of the lumbar spine has been shown to be unstable or painful.

6.  As of July 28, 2017, the Veteran's superficial, non-linear scar of the lumbar spine does not cover an area or areas of 144 square inches (929 sq. cm) or greater.  


CONCLUSIONS OF LAW

1.  For the appeal period prior to August 1, 2009, the criteria for a rating in excess of 60 percent for lumbar strain with IVDS of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5243 (2017).

2.  From August 1, 2009, to November 9, 2010, the criteria for a rating in excess of 10 percent for lumbar strain with IVDS of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5243 (2017).

3.  As of November 9, 2010, the criteria for a rating 20 percent, but no higher, for lumbar strain with IVDS of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5243 (2017).

4.  For the appeal period prior to July 28, 2017, the criteria for an initial compensable rating for a surgical scar of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2017).

5.  As of July 28, 2017, criteria for an initial 10 percent rating, but no higher, for a surgical scar of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2017).

6.  As of July 28, 2017, the criteria for an initial compensable rating for a superficial, non-linear scar of the lumbar spine have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7802 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this regard, the Veteran's lumbar strain with IVDS of the lumbar spine has been assigned numerous staged ratings during the appeal period stemming from his April 2009 claim.  Specifically, from April 23, 2009, to August 1, 2009, a 60 percent rating was assigned; from August 1, 2009, to October 20, 2014, a 10 percent rating was assigned; and as of October 20, 2014, a 20 percent rating was assigned, exclusive of several periods of temporary total ratings for convalescence were assigned. 

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, the record reflects that the Veteran's back disability was examined by VA in September 2009, October 2014, July 2016, and July 2017.  Upon a review of the most recent VA examination reports, the Board notes that there was pain on weight-bearing and, as there is no opposite undamaged joint, testing in such regard is not possible.  Further, while such examination does not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of back motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's IVDS of the lumbar spine has been rated pursuant to DC 5299-5243 (IVDS), which is evaluated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

A.  Lumbar Strain with IVDS of the Lumbar Spine 

Appeal Period Prior to August 1, 2009

For the appeal period prior to August 1, 2009, a rating of 60 percent for the Veteran's IVDS of lumbar spine has been assigned.  However, the Board finds that a rating in excess of 60 percent for such disability during this period is not warranted as such is the maximum rating under the IVDS Formula and the evidence fails to show that his IVDS of lumbar spine resulted in unfavorable ankylosis of the entire spine.  In this regard, the Veteran's July 2009 private treatment record indicates that his range of motion was 75 degrees.  As such, there is no evidence of unfavorable ankylosis of the entire spine.  Consequently, a rating in excess of 60 percent for the Veteran's service-connected back disability during such portion of the appeal period is not warranted.  

From August 1, 2009, to November 9, 2010

For the appeal period from August 1, 2009, to November 9, 2010, the Board finds that a rating in excess of 10 percent for the Veteran's IVDS of lumbar spine is not warranted.  In this regard, under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 85 degrees, and there is no evidence of ankylosis of the spine.  See September 2009 VA Spine Examination Report.

Additionally, the Board notes that the Veteran endorsed flare-ups during a September 2009 examination that occurred during cold weather, prolonged sitting (over 60 minutes), repetitive movements of the back, to include bending and twisting, and any activities which involved heavy lifting and pulling.  He claimed that his pain goes from 4 to 5 and alleviating factors include medication, positional changes, walking, and back stretches.  In this regard, the Board finds that the flare-ups are contemplated by the currently assigned 10 percent rating as disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body.  38 C.F.R. § 4.40.  Moreover, despite his flare-ups, the Veteran had an exercise regimen that included light jogging, stretches, and light weight lifting.  Additionally, he works as a firefighter where he has to do drills at work that involves heavy lifting of fire hoses.  In this regard, the Veteran reported that he served as a full duty as a fire fighter without any issues at work.  See September 2010 private treatment records.   

Moreover, the Board observes that there was no pain on motion, spasms, or weakness during the September 2009 VA examination.  The 2009 examiner explained that the Veteran's range of motion remained the same and was not additionally limited with repeated use during the examination.  Ultimately, there is not sufficient evidence to determine that additional loss after extensive repetitions would more nearly approximate the criteria for a 20 percent rating.  Indeed, the Veteran would need to lose an additional 55 degrees of forward flexion to warrant a 20 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion greater than 30 degrees but not greater than 60 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under the General Rating Formula.

The Board has also considered whether a 20 percent rating is warranted under the IVDS Formula.  As there is no lay or medical evidence of incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months as relevant to this portion of the appeal period, the Board finds a higher rating is not warranted under the IVDS formula.  In this regard, the evidence does not suggest, and the Veteran does not contend, that a physician has prescribed bed rest.  Consequently, a higher rating under the IVDS Formula is not warranted for the appeal period from August 1, 2009, to November 9, 2010.

Since November 9, 2010

The Veteran was previously assigned a rating of 20 percent for IDVS of the lumbar spine, effective October 2014; however, the Board finds that the manifestations of his lumbar spine disability more nearly approximated the rating criteria for a 20 percent rating, but no higher, effective November 9, 2010, but no earlier.  In this regard, a 40 percent  rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 40 degrees, and he had guarding severe enough to result in an abnormal gait, but there is no evidence of additional limitation of motion of the lumbar spine, or ankylosis.  See November 2010 private treatment record.  

Additionally, the Veteran endorsed flare-ups during October 2014, July 2016, and July 2017 VA examinations that caused him difficulty with prolonged periods of standing, sitting, and repetitive bending and lifting.  In this regard, the Veteran's forward flexion range of motion during the October 2014 VA examination was 80 degrees with objective evidence that pain began at 60 degrees.  Further, testing after repetitive use did not result in additional limitation in his range of motion.  The 2014 examiner concluded that it was more likely than not that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  He continued that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Moreover, in a July 2016 VA examination, the Veteran reported pain and stiffness during flare-ups.  His forward flexion range of motion was 40 degrees and pain that caused functional loss was noted on the examination.  Additionally, there was no loss of function or range of motion after three repetitions.  Therefore, the 2016 examiner concluded that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Although the Veteran brought a video of spasms in his legs, the examiner concluded that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a periods of time or during flare-ups because the Veteran was not examined after repetitive use over time or during flare-ups.  Id.  

Additionally, in a July 2017 VA examination, the Veteran reported that he had daily chronic low back pain that increased with prolonged periods of standing, sitting, and repetitive bending and lifting.  On examination, the Veteran's forward flexion range of motion was 35 degrees, but the range of motion itself did not contribute to a functional loss.  Moreover, while pain was noted on the examination, such did not result in or cause functional loss.  The 2017 examiner also noted that there was no additional loss of function or range of motion after three repetitions or with repeated use over a period of time.  The examination was not conducted during a flare up, but the examiner concluded that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner continued that, pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. 

The Board finds that the Veteran's flare-ups are contemplated by a 20 percent rating as disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body, which includes standing, sitting, and repetitive bending and lifting.  38 C.F.R. § 4.40.  Moreover, despite his flare-ups, he works as a firefighter where he has to do heavy lifting and his fellow firefighters help him out if necessary.  See November 2015 Board hearing transcript.  

The Board notes that the record contains statements regarding limitation of lifting, standing, bending, and sitting.  However, the Board observes that repetitive use testing during the October 2014, July 2016, and July 2017 VA examinations did not result in additional limitation of motion in forward flexion and bilateral rotation due to pain, fatigue, and lack of endurance.  Indeed, the Veteran still had forward flexion ranging from 35 to 60 degrees, 5 to 30 degrees more than the 30 degrees of flexion that warrants a 40 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion limited to 30 degrees or less.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under the General Rating Formula.

The Board has further considered whether a 40 percent rating is warranted under the IVDS Formula.  As there is no lay or medical evidence of incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the Board finds a higher rating is not warranted under the IVDS Formula.  In this regard, the evidence does not suggest, and the Veteran does not contend, that a physician has prescribed bed rest.  Consequently, a higher rating under the IVDS Formula is not warranted.

B.  Associated Objective Neurologic Abnormalities

As noted in the Introduction, he Veteran's back disability also involves radiculopathy of the LLE.  In this regard, a separate 20 percent rating for LLE radiculopathy was assigned pursuant to DC 8620, effective October 20, 2014.  However, as stated above, the Veteran requested a Board hearing in regard to such claim.  Therefore, the matter will be the subject of a separate Board decision issued at a later date and, consequently, the Board will not address such matter herein.

Other than the Veteran's LLE radiculopathy, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include right lower extremity radiculopathy, erectile dysfunction (ED), or bladder or bowel incontinence.  In this regard, the Veteran has denied all neurological symptoms related to his back disability other than LLE radiculopathy during the appeal period, including at the November 2015 Board hearing.  Indeed, the October 2014, July 2016, and July 2017 VA examiners noted the Veteran did not have any neurologic abnormalities or findings related to his thoracolumbar spine, aside from LLE radiculopathy.  Therefore, absent evidence of objective neurologic abnormalities of right lower extremity radiculopathy, ED, and/or bladder or bowel incontinence associated with the lumbar spine disability, the Board finds that separate ratings for such conditions are not warranted.

C.  Surgical Scar

With regard to the Veteran's lumbar spine scar, as mentioned previously, in March 2016, the AOJ granted a separate noncompensable rating for a surgical scar of his lumbar spine, effective September 9, 2009, the date of his VA examination showed objective findings of a scar of the lumbar spine.  Additionally, in January 2018, the AOJ increased the noncompensble rating to 10 percent for the lumbar spine surgical scar, effective August 7, 2017, and awarded a noncompensable rating for a superficial, non-linear scar, effective August 4, 2017, the date the entitlement arose per VA examination.  

In this regard, the Veteran's service-connected surgical scar is evaluated pursuant to 38 C.F.R. § 4.118, DC 7804, and his superficial, non-linear scar is evaluated pursuant to DC 7802.  Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 7805.  DC 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118.  As the scar in this case does not involve the head, face, or neck this DC is not for application.

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118.  Under this DC, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm). Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating. Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating. The Board notes that the evidence of record does not indicate that the Veteran's surgical scar is deep and nonlinear, or that it involves a total area of at least 6 square inches (39 sq. cm).  See August 2009, October 2014, July 2016, and July 2017 VA examinations. 

DC 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  38 C.F.R. § 4.118.  Under this DC, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this DC.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  In this case, it does not appear that the scar has the requisite measurement for a compensable rating under this DC.

DC 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).  In this case, the objective evidence of record reveals that the Veteran has a surgical scar, which was initially rated as noncompensable, but is now painful and/or unstable.  See July 2017 examination.  His scar is also rated as a noncompensable superficial, non-linear scar under DC 7802.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118. Here, the record does not reflect that the Veteran's surgical scar is manifested by limitation of motion or other disabling effects.  None of the evidence of record supports a consideration of a compensable rating under DC 7805, to include the Veteran's own contentions. 
Therefore, the Board finds the assignment of an initial noncompensable rating under DCs 7802 and 7804 is proper.  Moreover, the increased rating under DC 7804 is also proper.  However, the effective date for the increased rating and award of a noncompensable rating under DC 7802 should be backdated to July 28, 2017, which is the date of the VA examination reflecting findings consistent with the establishment of such ratings.  



D.  Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected IVDS of the lumbar spine and surgical/superficial scar disabilities; however, the Board finds his symptomatology has been stable throughout each period on appeal.  Therefore, assigning further staged ratings for such disabilities is not warranted.

Moreover, in June 2017, the Veteran requested an extra-schedular rating for his back disability; however, did not provide specific arguments as to such claim other than citing the regulation.  Therefore, the Board has contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1).  

An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. 
§ 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e., difficulty with prolonged periods of standing, sitting, and repetitive bending and lifting), there is no evidence to suggest that his disability picture has resulted in "marked interference with employment" or "frequent periods of hospitalization."  In this regard, during the September 2009 examination, the Veteran reported missing nearly three months of work from April to July 2009 due to his back disability; however, he was rated at a 60 percent disability under the IVDS Formula in light of such limitation from April 2009 to June 2009, at which point he was assigned a 100 percent rating.  Moreover, with the exception of his June 2009 and February 2011 back surgeries, for which he was granted temporary 100 percent ratings for convalescence, he did not report missing any work related to his back disability.  See October 2014, July 2016, and July 2017 VA examinations.  Additionally, at the at the November 2015 Board hearing, the Veteran reported that he continued to work as a full-time firefighter and only wore a back brace when he goes out on call. Moreover, the record does not suggest that he was ever denied or fired from employment due to his service-connected back disability, or has been hospitalized at any point other than for his two surgeries.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In adjudicating the increased rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in partial awards for his lumbar strain with IDVS of the lumbar spine and surgical/superficial scar.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 60 percent prior to August 1, 2009, and in excess of 10 percent from August 1, 2009, to November 9, 2010, for lumbar strain with IVDS of the lumbar spine is denied.

As of November 9, 2010, a rating of 20 percent, but no higher, for lumbar strain with IVDS of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate noncompensable rating, but no higher, as of September 9, 2009, but no earlier, for surgical scar of the lumbar spine was proper; the appeal is denied.

As of July 28, 2017, a rating of 10 percent, but no higher, for a surgical scar of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate noncompensable rating, but no higher, as of July 28, 2017, but no earlier, for a superficial, non-linear scar of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


